



Exhibit 10.3
FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of the 28th
day of April, 2017, between McKnight Cranberry III, L.P., a Delaware limited
Partnership (“Landlord”), and Aesynt Incorporated, formerly known as McKesson
Automation Inc.


WHEREAS, Landlord and Tenant are parties to that certain Lease dated December
21, 2001 (the “Original Lease”), a certain First Amendment to Lease dated
February 8, 2005 (the “First Amendment”), a certain Second Amendment to Lease
dated April 21, 2008 (the “Second Amendment”), a certain Third Amendment to
Lease dated January 11, 2011 (the “Third Amendment”) and a certain Fourth
Amendment to Lease dated October 29, 2013 (the “Fourth Amendment”) pursuant to
which Tenant leases, prior to this Fifth Amendment, approximately one hundred
two thousand seven hundred forty-one (102,741) rentable square feet (“Existing
Premises”) of a certain building located at 500 Cranberry Woods Drive, Cranberry
Township, Pennsylvania (“Building”);


WHEREAS, the Original Lease, the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment are collectively referred to herein as
the “Lease”;


WHEREAS, the Term of the Lease is scheduled to expire on December 31, 2019;


WHEREAS, Landlord and Tenant desire to amend the Lease to (i) expand the
Existing Premises by adding thereto Suite 100 containing 7,374 rentable square
feet and Suite 150 containing 6,143 rentable square feet on the 1st floor of the
Building, (ii) extend the Term of the Lease by one hundred eight (108) calendar
months, and (iii) revise certain other provisions of the Lease in accordance
with the terms of this Fifth Amendment.


NOW THEREFORE, in consideration for the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Landlord and Tenant, intending to be
legally bound hereby, agree that the following modifications shall be made to
the Lease:


1.
Recitals. The foregoing recitals are incorporated herein by reference and made a
part of this Fifth Amendment as though fully set forth herein. All capitalized
terms used but not otherwise defined or re-defined in this Fifth Amendment shall
have the meaning ascribed to them in the Lease. For purposes of this Fifth
Amendment, (i) the term “Fifth Amendment Effective Date” shall mean the date on
which this Fifth Amendment is fully executed and delivered by and between
Landlord and Tenant, (ii) the term “Fifth Amendment Commencement Date” shall
mean the date that is one hundred fifty (150) days following the Fifth Amendment
Effective Date, (iii) the term “Fifth Amendment Rent Commencement Date” shall
mean the date that is one





--------------------------------------------------------------------------------





hundred eighty (180) days following the Fifth Amendment Effective Date, and (iv)
the term “Fifth Amendment Expansion Premises” shall mean Suite 100 containing
7,374 rentable square feet and Suite 150 containing 6,143 rentable square feet
on the 1st floor of the Building as depicted on Fifth Amendment Exhibit A
attached hereto and made a part of this Fifth Amendment and the Lease. Landlord
and Tenant shall, within ten (10) days after the written request of either,
execute a letter acknowledging the dates on which the Fifth Amendment Effective
Date, the Fifth Amendment Commencement Date and the Fifth Amendment Rent
Commencement Date occurred, provided, however, the failure to do so will not
affect the determination of such dates.


2.
Premises. Effective on and after the Fifth Amendment Effective Date, the term
“Premises” when referred to in this Fifth Amendment and in the Lease shall mean
116,258 rentable square feet consisting of (i) the Existing Premises containing
102,741 rentable square feet on a portion of the 1st floor and the entire 2nd,
3rd, and 4th floors of the Building, and (ii) the Fifth Amendment Expansion
Premises containing 13,517 rentable square feet on the 1st floor of the
Building.



3.
Lease Term. Notwithstanding anything to the contrary contained in the Lease, the
Lease Term is hereby extended for a period of 108 full calendar months beginning
on January 1, 2020 (“Third Extended Term”) so that the Lease Term shall expire
on December 31, 2028 (“Expiration Date”), subject to Tenant’s Renewal Option as
set forth in Paragraph 9 of this Fifth Amendment.

 
4.
Base Rent. Prior to the Fifth Amendment Rent Commencement Date, Tenant shall
continue to pay Base Rent in the amount of $216,184.19 as set forth in the Lease
(see paragraph 4 of the Fourth Amendment). Notwithstanding anything to the
contrary contained in the Lease, on and after the Fifth Amendment Rent
Commencement Date, Tenant shall pay to Landlord Base Rent for the Premises in
monthly installments on the first day of each calendar month, in advance,
without offset or deduction of any kind, as follows:



(i)         $244,626.21 per month (based on an annual rate of $25.25 per
rentable square foot of the Premises) during the period of the Lease Term
beginning on the Fifth Amendment Rent Commencement Date (as prorated for less
than a full calendar month if the Fifth Amendment Rent Commencement Date is not
the first day of a calendar month) and ending on December 31, 2017;


(ii) $249,470.29 per month (based on an annual rate of $25.75 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2018 and ending on December 31, 2019;


(iii) $251,892.33 per month (based on an annual rate of $26.00 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2020 and ending on December 31, 2020;




2



--------------------------------------------------------------------------------





(iv) $254,314.38 per month (based on an annual rate of $26.25 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2021 and ending on December 31, 2021;


(v) $256,736.42 per month (based on an annual rate of $26.50 per rentable square
foot of the Premises) during the period of the Lease Term beginning on January
1, 2022 and ending on December 31, 2022;


(vi) $261,580.50 per month (based on an annual rate of $27.00 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2023 and ending on December 31, 2023;


(vii) $264,002.54 per month (based on an annual rate of $27.25 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2024 and ending on December 31, 2024;


(viii) $266,424.58 per month (based on an annual rate of $27.50 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2025 and ending on December 31, 2025;


(ix)     $271,268.67 per month (based on an annual rate of $28.00 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2026 and ending on December 31, 2026;


(x)    $273,690.71 per month (based on an annual rate of $28.25 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2027 and ending on December 31, 2027; and


(xi)    $276,112.75 per month (based on an annual rate of $28.50 per rentable
square foot of the Premises) during the period of the Lease Term beginning on
January 1, 2028 and ending on December 31, 2028


5.
Tenant’s Share. Prior to the Fifth Amendment Commencement Date, Tenant’s Share
shall remain at 86.02% (see paragraph 5 of the Fourth Amendment).
Notwithstanding anything to the contrary contained in the Lease, Landlord and
Tenant acknowledge and agree that, beginning on the Fifth Amendment Commencement
Date and ending on the Expiration Date, Tenant’s Share shall be 97.33% (116,258
/ 119,444), as may be adjusted from time to time in accordance with Section 1.2
of the Original Lease.



6.
Operating Cost Base Year, Janitorial, HVAC Charge.



(a)Operating Cost Base Year. Prior to January 1, 2020, Tenant’s Operating Costs
Base Year shall remain Calendar Year 2017. Notwithstanding anything to the
contrary contained in the Lease, Landlord and Tenant acknowledge and agree that
beginning


3



--------------------------------------------------------------------------------





on January 1, 2020 and ending on the Expiration Date, the Operating Costs Base
Year shall be Calendar Year 2020.


(b)Janitorial. Tenant, Landlord and Landlord’s cleaning and janitorial services
provider shall meet periodically, at intervals reasonably requested by Tenant,
to review the performance of such janitorial services provider and to address
the reasonable requirements and requests of Tenant regarding the cleaning and
janitorial services provided by Landlord. Landlord shall use reasonable efforts
to accommodate Tenant’s requirements and requests.


(c)Additional HVAC Sevices. Notwithstanding anything to the contrary contained
in the Lease, If Tenant requests that Landlord furnish HVAC service to the
Premises at times other than Normal Business Hours, Tenant shall pay to Landlord
the sum of $37.50 per hour for each hour of HVAC service during other than
Normal Business Hours.


7.
Real Estate Tax Base Year. Prior to January 1, 2020, Tenant’s Real Estate Tax
Base Year shall remain Calendar Year 2017. Notwithstanding anything to the
contrary contained in the Lease, Landlord and Tenant acknowledge and agree that
beginning on January 1, 2020 and ending on the Expiration Date, the Real Estate
Tax Base Year shall be Calendar Year 2020.



8.
Condition of Premises, Tenant Improvement Allowance. Tenant has inspected the
Fifth Amendment Expansion Premises, is familiar with the condition of the Fifth
Amendment Expansion Premises and accepts the Fifth Amendment Expansion Premises
and the Existing Premises in current “as-is” condition, with all faults and
without any work or improvement required of Landlord. Landlord shall deliver
possession of the Fifth Amendment Expansion Premises to Tenant on the Fifth
Amendment Effective Date. Notwithstanding anything to the contrary set forth in
the Lease, Landlord shall not be responsible for performing any demolition, or
any work or improvements to or at the Fifth Amendment Expansion Premises or the
Existing Premises.

On and after the Fifth Amendment Effective Date, Tenant shall, at Tenant's sole
cost and expense, perform all necessary demolition work and install all
improvements, fixtures and equipment in the Premises as reasonably required by
Tenant for the conduct of Tenant's business ("Tenant's Work"). Tenants Work may
include, but not be limited to, relocating Tenant’s existing Demo Lab from the
4th floor of the Existing Premises to the 1st floor of the Building,
constructing a Performance Center, Solution Center and a Robot Lab on the 1st
floor of the Building and upgrading the lighting, painting, ceiling tiles and
carpeting in the Existing Premises. In addition, Tenant’s Work may include,
subject to approval by the Cranberry Woods Owner’s Association, Inc. and its
review committees, exterior doors with direct access to Tenant’s Premises for
the delivery of products and shipments to the Premises. Upon installation of
such exterior doors, Tenant shall be entitled to conduct shipping and receiving
functions during


4



--------------------------------------------------------------------------------





Tenant’s normal business hours of operation, notwithstanding anything in the
Lease to the contrary.
All Tenant’s Work shall be (i) completed in accordance with the plans and
specifications approved by Landlord; (ii) completed in accordance with all
applicable laws, statutes, ordinances, codes, rules and regulations, including
all permitting and approval requirements; (iii) carried out promptly in a good
and workmanlike manner; (iv) comprised of all new materials and finishes at
least equivalent in quality and quantity to materials and finishes existing at
the Building and in accordance with the provisions of Article 15 of the Lease
regarding Tenant’s Alterations; and (v) free of defect in materials and
workmanship. Tenant shall prepare and obtain Landlord’s approval of the plans
and specifications for Tenant's Work prior to commencing Tenant’s Work.
Landlord's approval of the plans and specifications shall not be unreasonably
withheld, delayed or conditioned and shall not be deemed to be a representation
or warranty with regard to the sufficiency or compliance of the plans and
specifications or the Tenant's Work. Tenant shall provide Landlord with proof of
adequate insurance for the performance by Tenant or its contractors of all of
Tenant’s Work. Tenant shall pay for all damage to the Premises, Building and
Land caused by Tenant or Tenant’s contractors in the performance of Tenant’s
Work. Tenant shall indemnify, defend and hold harmless Landlord and Landlord’s
agents from any claims, damages, injury, costs and expenses including, but not
limited to mechanic’s liens, arising as a result of Tenant’s Work or any defect
in design, material or workmanship of any Tenant’s Work. The architect and
contractor for the planning and construction of Tenant's Work shall be subject
to Landlord’s reasonable approval.
As a contribution to the performance of Tenant's Work, Landlord shall
contribute, as Tenant's improvement allowance, an amount equal to the lesser of
(a) the actual cost of Tenant’s Work or (b) $2,390,018.00 ("Tenant Improvement
Allowance"). Tenant shall have the right to use the Tenant Improvement Allowance
to pay the costs associated with Tenant's Work at the Premises, which shall
include (i) all hard costs to complete Tenant's Work (such as labor and
materials, general conditions, rubbish removal, utilities, building permits,
inspections fees, insurance and the like), (ii) all soft costs to complete
Tenant's Work (such as architectural and engineering fees, and the cost of plans
and specifications), (iii) construction management fees, and (iv) any sales tax
levied on the Tenant's Work. To the extent that the actual cost of Tenant’s Work
is less than $2,390,018.00, such difference shall be retained by Landlord, and
Tenant shall not be entitled to any payment of or any rent credit for the amount
of such difference.
Landlord’s payment of the Tenant Improvement Allowance shall be disbursed to
Tenant in periodic progress draws (requested no more than once in any ninety
(90) day period) within forty-five (45) days after the requisite request and
documentation therefor are submitted by Tenant and received by Landlord
(“Periodic Request”). The final payment of the Tenant Improvement Allowance
shall be disbursed to Tenant within forty-five (45) days after Substantial
Completion of Tenant’s Work and the requisite


5



--------------------------------------------------------------------------------





request and documentation therefor are submitted by Tenant and received by
Landlord (“Final Request”).


With each Periodic Request, Tenant shall submit to Landlord (i) a statement by
Tenant that the Tenant Improvements documented in such Periodic Request have
been completed, to the extent applicable to the date of such Periodic Request,
in accordance with the requirements of this Lease, (ii) an Architect’s
certificate detailing the percentage of the Tenant’s Work completed through the
date applicable to such Periodic Request, (iii) invoices for the cost of
Tenant’s Work applicable to such Periodic Request, and (iv) a waiver of lien
from each contractor, subcontractor, materialman and supplier providing
materials, services or labor for the performance of such Tenant’s Work evidenced
by such invoices, which waivers shall be final as to all work for which
contractor, subcontractor or supplier has been paid previously and may be
conditioned on Tenant’s payment to such contractor, subcontractor, materialman
and supplier of a specific sum identified in such waiver as then currently
owing. Each periodic funding shall be in an amount equal to 80% of Tenant’s
Periodic Request based on percentage completion certified by the architect. Upon
Tenant’s Final Request, 100% of the cost of Tenant’s Work shall be funded. With
the Final Request Tenant shall submit to Landlord (1) an architect’s certificate
stating that Tenant has fully completed the Tenant’s Work at the Premises in
material accordance with Tenant’s plans and specifications, as approved by
Landlord, and all applicable statutes, laws, ordinances, codes and regulations
pertaining to such Tenant’s Work, (2) an Affidavit signed by the appropriate
officer or individual partner of Tenant identifying all contractors,
subcontractors, materialmen and suppliers used by Tenant for the Tenant’s Work,
(3) a final and unconditional waiver of lien from all contractors,
subcontractors, materialmen and suppliers providing materials, services or labor
for the performance of the Tenant’s Work, (4) a copy of Tenant’s “as built”
plans, and Tenant’s occupancy certificate for the Premises, and (5) invoices for
all Tenant’s Work applicable to such Final Request.


Prior to the commencement of construction of the Tenant’s Work, Tenant shall
obtain an estimate of the cost of Tenant’s Work from the contractor and all
other vendors and suppliers selected by Tenant for review by Landlord. In the
event the estimated cost of Tenant’s Work exceed the Tenant Improvement
Allowance, or remaining balance thereof, Landlord and Tenant shall fund the cost
of Tenant’s Work, pari passu, so that each agrees to pay its proportionate share
of the estimated cost of Tenant’s Work in progress payments as provided above
based on the percentage of the Tenant’s Work completed, provided, however, that
the entire amount paid by Landlord based on Landlord’s proportionate share shall
in no event exceed the Tenant Improvement Allowance.


Tenant shall not be entitled to payment of the Tenant Improvement Allowance
until such time as Tenant shall satisfy the applicable foregoing conditions.
Tenant hereby waives any Tenant Improvement Allowance not requested by Tenant in
accordance with the procedures contained in this Fifth Amendment prior to
December 31, 2019.


6



--------------------------------------------------------------------------------





Landlord shall not disburse to Tenant the Tenant Improvement Allowance if Tenant
is in default of this Lease beyond any applicable cure period.


9.    Renewal Option. Article 50 of the Lease, as amended by Paragraph 11 of the
First Amendment, Paragraph 10 of the Second Amendment, Paragraph 12 of the Third
Amendment and Paragraph 9 of the Fourth Amendment, shall be deleted in its
entirety and in lieu thereof shall be inserted the following:


“50.
RENEWAL OPTION

A.) Renewal Option. Tenant is hereby granted one (1) option (“Renewal Option”)
to extend the Lease Term for a period of five (5) years (“Renewal Term”). Tenant
may exercise the Renewal Option upon written notice (“Renewal Notice”) given to
Landlord no earlier than 365 days and no later than 270 days before the
Expiration Date of the Lease Term (“Notice Period”). If Tenant fails to give
Landlord the Renewal Notice within the Notice Period, then Tenant shall be
deemed to have elected not to exercise the Renewal Option and this Renewal
Option shall be deemed to null and void; time being of the essence in with
regard to delivery of the Renewal Notice.


B.) Renewal Term. If the Renewal Notice is timely given, the Renewal Term will
be on the same terms and conditions as those contained in the Lease except as
follows:


i. There shall be no further rights to renew after the exercise of the Renewal
Option granted herein;


ii. Any Tenant Improvement Allowances, TI Allowance, rental concessions,
Landlord’s Work or other such allowance or improvements provided by Landlord to
Tenant in the Lease shall not be applicable in the Renewal Term;


iii. The Base Rent for the Renewal Term shall be 100% of the Fair Market Rental
Value as determined by agreement between Landlord and Tenant or, if Landlord and
Tenant are unable to agree, as set forth in sub-paragraph C immediately below.
For purposes of this Article 50 the Fair Market Rental Value of the Premises
shall be the amount that a willing, comparable, new (i.e., non-renewal),
non-equity tenant would pay, and that a willing landlord of a comparable space,
both in terms of size and age of the Premises and within a five (5) mile radius
of Cranberry Woods Office Park, would accept at arms’ length. The Fair Market
Rental Value for the Renewal Term may be less than or greater than the Base Rent
paid by Tenant during the Lease Term. Appropriate consideration shall be given
to (a) the annual rental rate per rentable square foot; (b) the definition of
rentable square feet for purposes of comparing the rate; (c) location, quality
and age of the Building; (d) the financial condition (e.g., creditworthiness) of
Tenant; (e) escalation (including


7



--------------------------------------------------------------------------------





type, base year and stop) and abatement provisions reflecting free rent and /or
no rent during the period of construction; (f) brokerage commissions, if any,
(g) length of the lease term; (h) size and location (including floor level) of
the Premises; (i) building standard work letter and/or tenant improvement
allowance, if any; provided, however, the Fair Market Rental Value shall not
include any tenant improvements or any alterations made by Tenant; (j) condition
of space; (k) lease takeover/assumptions; (l) moving expenses and other
concessions; (m) extent of services to be provided; (n) distinctions between
“gross” and “net” leases; (o) base year figures or expense stops for escalation
purposes for both operating costs and ad valorem/real estate taxes; (p) the time
the particular rental rate under consideration becomes or is to become
effective; (q) applicable caps, if any, on the amount of real estate taxes and
assessments passed through to tenants; and (r) other generally applicable
conditions of tenancy for the space in question. Tenant shall obtain the same
rent and other benefits that Landlord would otherwise give to any comparable
prospective tenant.


iv. Base Year. Notwithstanding anything to the contrary contained in the Lease,
the Operating Costs Base Year and Real Estate Tax Base Year during the entire
Renewal Term shall be Calendar Year 2029.


C.) Acceptance/Rejection. If Landlord and Tenant are not able to agree on the
Base Rent for the Renewal Term by a date which is two-hundred forty (240) days
prior to the commencement date of the Renewal Term, then within thirty (30) days
thereafter (“Appointment Period”) each party shall appoint a real estate
appraiser with at least ten (10) years full time commercial appraisal experience
in valuing leasehold commercial office space in the vicinity of the Premises to
determine the Base Rent based on the then Fair Market Rental Value for the
Renewal Term. If either party fails to appoint a real estate appraiser within
the Appointment Period the Base Rent of the duly appointed appraiser shall
control. The two (2) appraisers appointed by the parties shall meet to set the
then Base Rent for the Renewal Term. If they are unable to agree within twenty
(20) days after expiration of the Appointment Period, they shall select a third
appraiser, who shall be a person who meets the qualifications set forth in this
paragraph and who has not previously acted in any capacity for either party. If
the two appraisers are unable to agree upon a third appraiser, either of the
parties may apply to the then presiding judge of the Common Pleas Court of
Butler County, Pennsylvania for the selection of the third (3rd) appraiser, who
shall be a person who meets the qualifications set forth above. Landlord and
Tenant shall each bear one-half (1/2) of the cost of appointing the third
appraiser and of paying the third appraiser’s fee. As soon as possible following
selection or appointment of the third appraiser, the appraisers shall set the
Base Rent for the Premises for the Renewal Term. If a majority of the appraisers
is unable to set the Base Rent within twenty (20) days after appointment of the
third appraiser, the three (3) appraisals shall be added


8



--------------------------------------------------------------------------------





together and their total divided by three (3); the resulting quotient shall be
the Base Rent rate for the Premises for the Renewal Term. If the low appraisal
is more than ten percent (10%) lower than the middle appraisal, the low
appraisal shall be disregarded; if the high appraisal is more than ten percent
(10%) higher than the middle appraisal, the high appraisal shall be disregarded.
If only one appraisal is disregarded, the remaining two (2) appraisals shall be
added together and their total divided by two (2), and the resulting quotient
shall be the Base Rent rate for the Premises for the Renewal Term. If two of the
appraisals shall be disregarded, the middle appraisal shall determine the Base
Rent rate in the Renewal Term. Base Rent for the Renewal Term as so determined
shall be effective as of the commencement date of the Renewal Term and shall be
adjusted retroactively if determined after the commencement date of the Renewal
Term.


D.) Restrictions/Conditions. Tenant’s Renewal Option shall be personal to Aesynt
Incorporated, and shall terminate if (i) a Default shall exist at the time of
exercise of the Renewal Option or the commencement date of the Renewal Term, or
an event has occurred which with notice and the lapse of time shall be a Default
if not cured at the time of exercise of the Renewal Option or the commencement
date of the Renewal Term, (ii) the Lease or Tenant’s right to possession of the
Premises has been terminated, (iii) Tenant transfers any of its interest in this
Lease or any portion of the Premises except to an entity not requiring
Landlord’s consent as provided in the Lease.”


10.
Expansion. Article 52 of the Lease, as amended by Paragraph 12 of the First
Amendment, Paragraph 13 of the Third Amendment and Paragraph 10 of the Fourth
Amendment, shall be deleted in its entirety and in lieu thereof shall be
inserted the following:



“52.    EXPANSION


52.1 Non-Exclusive Expansion Option


(a) During the Lease Term Tenant shall have the non-exclusive right (“Expansion
Option”), but not the obligation, to add to the Premises any available office
space in the Building that is then vacant and is not subject to a lease, letter
of intent, term sheet or other such agreement for use or occupancy by a third
party (“Available Expansion Space”). Tenant acknowledges and agrees that this
Expansion Option is not exclusive to Tenant and, unless and until Tenant
exercise this Expansion Option, Landlord shall have the unencumbered right
(subject only to Tenant’s Right of First Refusal set forth in Section 52.2
below) to lease the Available Expansion Space to any person or entity on such
terms as Landlord determines in its sole discretion.




9



--------------------------------------------------------------------------------





(b) Tenant may exercise the Expansion Option at any time during the Lease Term
by written notice identifying the portion of the Available Expansion Space that
Tenant desires to add to the Premises (“Office Expansion Space”). The
configuration of the Office Expansion Space shall be subject to Landlord’s
reasonable approval based on the proportion of windows to rentable area,
ingress, egress, access to common and core areas of the Building and the like
with regard to both the Office Expansion Space and the remaining Available
Expansion Space. Any Office Expansion Space with respect to which Tenant
exercises its rights will be delivered by Landlord to Tenant in its “as-is”
condition along with payment by Landlord to Tenant of an Office Expansion
Allowance equal to the amount of $40.00 per square foot of rentable area of the
Office Expansion Space desired by Tenant times a fraction, the numerator of
which is the number of days remaining in the Lease Term after the applicable
Office Expansion Space is added to the Premises and the denominator of which is
the number of days during the period of the Lease Term beginning on the Fifth
Amendment Commencement Date and ending on the Expiration Date. Any Office
Expansion Space will become part of the Premises on the date on which Landlord
delivers such Office Expansion Space to Tenant in the condition required herein
and the Premises will then be deemed to include any such Office Expansion Space.
All of the provisions of this Lease will apply to any Office Expansion Space
added to the Premises, provided, however, Landlord will not be obligated to
grant any concessions or allowances with respect to any Office Expansion Space
except as set forth in this Section 52.1.


(c) The Base Rent rate for any Office Expansion Space will be the Base Rent rate
in effect on the date on which the applicable Office Expansion Space becomes
part of the Premises, subject to subsequent increases in Base Rent during the
Lease Term. The Base Rent will be increased 150 days after the day on which the
Office Expansion Space becomes part of the Premises by an amount equal to the
product of (i) the number of rentable square feet of the applicable Office
Expansion Space multiplied by (ii) the Base Rent per rentable square foot of the
Premises in effect on the day on which the Office Expansion Space becomes part
of the Premises. Tenant’s Share will be increased as of the day on which any
Office Expansion Space becomes part of the Premises to a fraction whose
numerator is the sum of the rentable square feet of the Premises and the new
Office Expansion Space, and whose denominator is the rentable square feet of the
Building.


(d) Tenant’s rights granted in this Paragraph are personal to Aesynt
Incorporated and shall terminate if (i) a Default shall exist at the time of
exercise of the Expansion Option, or an event has occurred which with notice and
the lapse of time shall be a Default if not cured at the time of exercise of the
Expansion Option, (ii) the Lease or Tenant’s right to possession of the Premises
has been terminated, (iii) Tenant transfers any of its interest in this Lease or
any portion of the Premises except to an entity not requiring Landlord’s consent


10



--------------------------------------------------------------------------------





as provided in the Lease or (iv) less than two full years remain in the Lease
Term.


52.2     Right of First Refusal


(a)     Refusal Space/Offer. Reference is made to any available office space in
the Building that is then vacant and is not subject to a lease, letter of
intent, term sheet or other such agreement for use or occupancy by a third party
(“Available Refusal Space”). If during the Lease Term, Landlord receives a bona
fide offer from a third party (“Third Party Offer”) to lease all or any portion
of the Available Refusal Space (“Refusal Space”) and Landlord is willing to
accept the terms of such Third Party Offer, Landlord shall first offer (“Offer
Notice”) to lease to Tenant the Refusal Space on the same terms and conditions
as the Third Party Offer; such Offer Notice shall be in writing, specify the
rent to be paid for the Refusal Space, contain the other basic terms and
conditions of the Third Party Offer and the date on which the Refusal Space
shall be included in the Premises. Tenant shall notify Landlord in writing
whether Tenant elects to lease all of the Refusal Space on the same terms and
conditions as the Third Party Offer set forth in the Offer Notice within fifteen
(15) business days after Landlord delivers to Tenant the Offer Notice, time
being of the essence.


(b)     Acceptance. If Tenant timely elects to lease the Refusal Space within
such fifteen (15) business day period, then Landlord and Tenant shall execute an
amendment to the Lease, effective as of the date the Refusal Space is to be
included in the Premises, on the same terms as the Lease except (i) the Base
Rent rate for the Refusal Space shall be the amount specified in the Offer
Notice, (ii) the lease term for the Refusal Space shall be that specified in the
Offer Notice and, if the lease term in the Offer Notice extends beyond the
expiration of the Lease Term of this Lease, Tenant shall be permitted to extend
the Lease Term of this Lease to be coterminous with the lease term for the
Refusal Space, (iii) the Refusal Space shall be delivered to Tenant and Tenant
shall take same in “as-is” condition, and Landlord shall not be required to
construct any tenant improvements in the Refusal Space or provide to Tenant any
allowances other than those contained in the Offer Notice, if any, and (iv) any
other terms set forth in the Lease which are inconsistent with the terms of the
Offer Notice shall be modified accordingly with respect to the Refusal Space.
Notwithstanding the foregoing, if the Offer Notice includes space in excess of
that desired by Tenant, Tenant must exercise its right hereunder, if at all, as
to all of the space contained in the Offer Notice. If the Offer Notice is for
less than all the Available Refusal Space, then the Right of First Refusal shall
continue for the remainder of any Available Refusal Space.


(c) Rejection. If Tenant fails or is unable to timely exercise its right
hereunder, then such right shall lapse, time being of the essence with respect
to the exercise


11



--------------------------------------------------------------------------------





thereof, and Landlord may lease the portion of the Refusal Space described in
the Offer Notice to the third party on the terms contained in the Offer Notice
or such terms as Landlord may elect.


(d) On-Going Right. Not used


(e)     Exclusion. Not used.


(f) Restrictions. This Right of First Refusal is personal to Aesynt Incorporated
and shall terminate if (i) a Default shall exist at the time of Tenants’
election to lease the Refusal Space, or an event has occurred which with notice
and the lapse of time shall be a Default if not cured at the time of Tenant’s
election to lease the Refusal Space, (ii) the Lease or Tenant’s right to
possession of the Premises has been terminated, (iii) Tenant transfers any of
its interest in this Lease or any portion of the Premises except to an entity
not requiring Landlord’s consent as provided in the Lease, or (iv) less than two
full years remain in the Lease Term.”


11.
Tenant’s Early Termination Right. Paragraph 12 of the Fourth Amendment is hereby
deleted in its entirety and rendered null and void reflecting the intent of
Landlord and Tenant that Tenant’s right to exercise the Termination Option set
forth therein is without further force or effect.



12.
Tenant’s Address. Notwithstanding anything to the contrary contained in the
Lease, the Notice address for Tenant shall be as follows, until written notice
of a change in address is issued to Tenant:



Notices:    Aesynt Incorporated
500 Cranberry Woods Drive
Cranberry, PA 16066
Copy to:
Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043


13.
Brokers. Tenant was represented in the transaction evidenced by this Fifth
Amendment by Colliers International/Pittsburgh (Patrick Sentner), a licensed
real estate broker (“Tenant’s Broker”). Landlord also was represented in the
transaction evidenced by this Fifth Amendment by CBRE (Ralston Merchant)
(“Landlord’s Broker”). Landlord shall be solely responsible for paying the
commission or fee owed to the Tenant’s Broker and the Landlord’s Broker in
accordance with a mutually acceptable separate commission agreement. Each party
to this Fifth Amendment shall indemnify, defend and hold harmless the other
party from and against any and all claims asserted against such other
indemnified party by any other real estate broker, finder or intermediary
claiming representation of the indemnifying party (excluding, with



12



--------------------------------------------------------------------------------





regard to Tenant, Tenant’s Broker and the Landlord’s Broker) in connection with
this Fifth Amendment.


14.
Effect. All other terms, conditions, covenants, agreements and provisions
contained in the Lease that are not revised by or in conflict with the terms of
this Fifth Amendment shall remain in full force and effect and are hereby
ratified and confirmed by Landlord and Tenant to the extent consistent with this
Fifth Amendment.



15.
No Offer. The submission of this Fifth Amendment to Tenant or its broker or
other agent does not constitute an offer. This Fifth Amendment shall have no
force or effect until: (a) it is executed and delivered by Tenant to Landlord;
and (b) it is executed and delivered by Landlord to Tenant.



IN WITNESS WHEREOF, Landlord and Tenant have caused this Fifth Amendment to be
executed as of the date first written above.


LANDLORD:
MCKNIGHT CRANBERRY III, L.P.
By:
McKnight Cranberry III GP, LLC, General Partner



By: _____/s/ William C. Rudolph________
William C. Rudolph, Managing Member
                        
TENANT:
ATTEST
AESYNT INCORPORATED, a Pennsylvania corporation

By: ____/s/ Michelle Smith__________                 _Michelle Smith, Executive
Assistant___
By: __/s/ Peter Kuipers_________________ ________Peter Kuipers,_CFO____________


                    












13



--------------------------------------------------------------------------------







FIFTH AMENDMENT EXHIBIT A
floorplan.jpg [floorplan.jpg]


14

